DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 6/11/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statements submitted by applicant on 6/11/2019, 6/16/2019, 4/11/2021, and 7/11/2021 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 2, 9, and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 3, 10, and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 4, 11, and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 5, 12, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 6, 13, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1).
Claims 7, 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, of U.S. Pat. App. No. 16/438,439 in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1) in view of Voell (U.S. Pat. App. Pub. 2017/0289111 A1).
The independent claims of the application differs from claim 1 of the conflicting application in that the conflicting application is lacking document segments having restricted access, and sending the notification to the participant nodes authorized to view the document. The elements and limitations not found in the conflicting application are readily found in the identified Ansari reference.  The present claims are obvious in view of the reference.
One would be motivated to combine the elements because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Therefore, the claims are not patentably distinct from each other. This is a nonstatutory double patenting rejection because the conflicting claims have been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Manian (U.S. Pat. App. Pub. 2017/0243193 A1) in view of Ansari (U.S. Pat. App. Pub. 2017/0220815 A1, cited in IDS filed 4/11/2021).
Regarding claims 1, 8, and 15, Ansari discloses: a system, comprising: a processor of a document server; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: receive a document from a document owner node, the document contains restricted access segments (documents are received by parties other than the originating party. Manian para. 0009. Document sharing is selective in that only a portion of the document is to be shared while the remainder of the document must be kept private. Manian para. 0010. Documents consist of several information content elements to be controlled. Manian paras. 0045 and 0050.); split the document into a plurality of ledger entries to be stored on a blockchain (the commitment to a document consists of elements made up of distinct components inside a distributed ledger referred to a element proofs. Manian para. 0050.).
Manian does not disclose: update a ledger entry of the plurality of ledger entries based on a proposed change to the document made by an authorized participant node; commit the ledger entry to the blockchain based on votes collected from a plurality of participant nodes; and send a notification to a set of participant nodes of the plurality of the participant nodes authorized to view the document.
However, Ansari does disclose: update a ledger entry of the plurality of ledger entries based on a proposed change to the document made by an authorized participant node (after editing, the system determines that the document no longer being edited and then finalizes the document, which causes the creation and submission of another blockchain transaction by the system to the blockchain. Ansari para. 0062. The finalized document is incorporated into the blockchain. Ansari para. 0062.); commit the ledger entry to the blockchain based on votes collected from a plurality of participant nodes (once the document has been finalized, the approvers will be notified. Ansari para. 0064. The approvers may approve, reject, or discard the transaction, which commits the finalized/updated version to the ledger. Ansari para. 0065.); and send a notification to a set of participant nodes of the plurality of the participant nodes authorized to view the document (when the commitment requirements are fulfilled the system notifies the recipients that the document is now available on the blockchain and/or the recipient systems may directly monitor the blockchain for the final blockchain transaction. Ansari para. 0068.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the proving the validity of documents and elements in documents using a distributed blockchain ledger of Manian with a distributed blockchain commitment architecture requiring voting by a plurality of authorized nodes based upon the teachings of Ansari. The motivation being to allow secure recording of sensitive information for dissemination directly to selected parties part of the blockchain. Ansari para. 0005.
Regarding claims 2, 9, and 16, Manian in view of Ansari discloses the limitations of claim 1, claim 8, and claim 15, respectively: wherein the instructions further cause the processor to determine view and edit access for each of the restricted access segments of the document for the plurality of the participant nodes (the system determines from the signature requirement the unlocking of the contract for viewing and changing by intended recipients. Ansari paras. 0037 and 0055.).  
Regarding claims 3, 10, and 17, Manian in view of Ansari discloses the limitations of claim 1, claim 8, and claim 15, respectively: wherein the instructions further cause the processor to determine a consensus method for reconciliation of changes of the document based on instructions received from the document owner (a submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. a consensus method requiring all approver nodes to agree on the final version and thus any changes made by editors. Ansari para. 0037.).  
Regarding claims 4, 11, and 18, Manian in view of Ansari discloses the limitations of claim 3, claim 10, and claim 17, respectively: wherein the instructions further cause the processor to assign participant nodes from the plurality of the participant nodes to vote on the proposed change as defined by the document owner (a submitter, i.e. owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it, i.e. vote unanimously on any document changes, and the system notifies the approvers when document changes are finalized. Ansari paras. 0037 and 0064.).  
Regarding claims 5, 12, and 19, Manian in view of Ansari discloses the limitations of claim 4, claim 11, and claim 18, respectively: wherein the instructions further cause the processor to generate a ledger entry that indicates rejection of the proposed change if consensus is not reached by the participant nodes assigned to vote (if an approver votes to reject, i.e. a consensus on the document change is not reached, then the a blockchain transaction is generated. Ansari paras. 0065-0066.).  
Regarding claims 6, 13, and 20, Manian in view of Ansari discloses the limitations of claim 1, claim 8, and claim 15, respectively: wherein the instructions further cause the processor to execute a smart contract to restrict access to the segments of the document (a submitter, i.e. document owner, provides instructions in meta-data as to multiple approvers required to sign the document to release it as a multiple-signature requirement. “This multi-signature requirement may be part of smart-contract. “ The approvers are thus restricting access to segments of the document to those approvers specified by the owner. The owner can also specify intended recipients restricted to access only after approval. Ansari para. 0037.).  

Claims 7, 14 rejected under 35 U.S.C. 103 as being unpatentable over Manian in view of Ansari in view of Voell (U.S. Pat. App. Pub. 2017/0289111 A1).
Regarding claims 7 and 14, Manian in view of Ansari discloses the limitations of claim 1 and claim 8, respectively. Manian in view of Ansari does not disclose: wherein the instructions further cause the processor to convert the ledger entries into blobs prior to their storage on the blockchain.
However, Voell does disclose: wherein the instructions further cause the processor to convert the ledger entries into blobs prior to their storage on the blockchain (smart contact payload elements are encapsulated into an encrypted blob and a hash digest, which may be a reference to the actual payload stored in the key manager. Voell paras. 0042-0043.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the proving the validity of documents and elements in documents using a distributed blockchain ledger of Manian with converting ledger data into blobs prior to storage on the blockchain based upon the teachings of Voell. The motivation being for the user to be able to provide cryptographically that the payload data they receive matches the hash digest. Voell para. 0043.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493